i5 department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury ya internal_revenue_service irs p o box cincinnati oh legend b name c name d date e state f county department g date h year dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts prior to your formation b your incorporator and director was using personal funds to restore c a property designated by f on g as an historic landmark b has owned c since h and resides there as well b formed you to obtain grant funding to continue to pay for the extensive restoration of c you were incorporated on d in the state of e for educational_purposes your bylaws state your specific purposes are to educate the public as to the significance of the past through the preservation of c historic_structure once you establish your exempt status you project all revenue to come in the form of donations and grants you have not provided a detailed breakdown of your expenses but they are all related to the restoration and maintenance of c and the property that surrounds it c and the property surrounding it will continue to be owned by b b will interview and select all workers that will perform the restoration of c as well as supervise all work b’s permission is needed for anyone to view the property and appointments to do so are encouraged you wrote you may be interested in inviting school groups for educational field trips and plan to eventually provide an educational program on site besides b you have two other directors finally you provided a document entitled articles of incorporation with your form_1023 application which had the required provisions for the organizational_test for c but had not been filed with e you later attested you would file an amendment with the necessary provisions to meet the organizational_test with the state there is no evidence you filed this document law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest revrul_75_470 1975_2_cb_207 a nonprofit organization formed to promote an appreciation of history through the acquisition restoration and preservation of homes churches and public buildings having special historical or architectural significance and to operate the structure for viewing by the general_public was held to be carrying on activities similar to those of a museum and thus educational and charitable within the meaning of sec_501 letter rev catalog number 47630w application of law you are not as described in sec_501 of the code and sec_1 c -1 a because you do not satisfy the organizational and operational requirements of the code and regulations you do not meet the requirements in sec_1_501_c_3_-1 the document you provided containing the necessary provisions to meet the organizational_test does not show it was filed with the appropriate state_agency you do not meet the provisions of sec_1_501_c_3_-1 because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you are operating to obtain grant funding to pay restoration costs of property owned by b your incorporator and director these facts show you were formed to further private purposes not public you are not described in sec_1_501_c_3_-1 because your net_earnings inure to the benefit of b who is your incorporator and director this is illustrated by the fact you are funding the renovation of property owned by her which she is supervising and overseeing in addition c can only be viewed with b’s permission appointments are arranged with her you are not described in sec_1_501_c_3_-1 because you are serving the private interests of b you were formed to obtain grants to pay for the restoration of property in which b owns and resides she is controlling all aspects of the restoration which also indicates her private interests are being served you are not similar to the organization described in revrul_75_470 unlike that organization your primary purpose is to restore the property owned by your incorporator and director this results in inurement any public benefit is secondary and incidental to your primary purpose of furthering the interests of b your position you indicated the restoration of the property serves a public rather than a private benefit to b the fact that the property was designated an historical land mark by d you wrote shows that you are operating for exempt purposes in addition school groups and students from other educational facilities have shown an interest in touring the property our response to your position although you may have some planned educational activities and programs this does not overcome the fact that you are operating for the benefit of b and your net_earnings are inuring to the benefit of b which precludes exemption under sec_501 conclusion based on the information submitted you are not organized or operated exclusively for one or more purposes described in sec_501 your articles of incorporation do not contain the provisions required by sec_501 causing you to fail the organizational_test your net_earnings inure to the benefit of b your director letter rev catalog number 47630w and incorporator causing you to be precluded from exemption under sec_501 since you fail both the organizational and operational tests you do not qualify for exemption as an organization described in sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
